COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Cole
Argued in Richmond, Virginia


EDSER JOFFREE TORRES GONZALEZ
                                            MEMORANDUM OPINION *
v.   Record No. 0712-96-2                 BY JUDGE MARVIN F. COLE
                                               MARCH 18, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Thomas N. Nance, Judge
          Matthew T. Paulk, Assistant Public Defender
          (David J. Johnson, Public Defender, on
          brief), for appellant.

          Daniel J. Munroe, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Edser Joffree Torres Gonzalez (defendant) was convicted of

transportation of one or more ounces of cocaine into the

Commonwealth with the intent to distribute in violation of Code

§ 18.2-248.01.   He contends that he did not intend to distribute

cocaine in Virginia, but was merely passing through the state,

and did not violate Code § 18.2-248.01.   We affirm the

conviction.

     On October 13, 1995, around 5:00 a.m., Virginia State Police

Special Agent Jean-Paul Nathan Koushel was working in the

Greyhound bus station in Richmond where the defendant disembarked

from a bus from New York.   Koushel asked the defendant if he

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
could see his ticket.   Gonzalez showed him a ticket from New York

City to Kinston, North Carolina.

     When Koushel asked the defendant if he could search his bag,

the defendant said that he did not want him in his bag.    Koushel

then asked if he could look into the bag, but without Koushel

touching anything in the bag.   The defendant opened the bag and

began to show Koushel what was inside.   Koushel saw a baggie of

marijuana inside the luggage and arrested the defendant for

possession of marijuana.   In a search of the bag incident to the

arrest, Koushel discovered 41.08 grams of cocaine, more than one

ounce.
     At trial, following the Commonwealth's evidence, the

defendant moved to strike the charge of transporting cocaine into

Virginia with intent to distribute on the ground that the

Commonwealth failed to prove that the defendant intended to

distribute the cocaine in Virginia.    The court denied the motion.

     The defendant testified that the cocaine in the bag belonged

to three men in a hotel room in Kinston, North Carolina.     He said

he was not to give the drugs to anyone in Virginia and he knew no

one in Virginia.   The bus stopped in Richmond en route to North

Carolina, and Gonzalez got off the bus to smoke a cigarette.    He

renewed his motion to strike.   The court ruled that the statute

prohibited coming "into Virginia with more than an ounce [of

cocaine] and with intent to distribute it anywhere."   The

defendant was found guilty as charged.




                                   2
     We find that the issue raised in this case was recently

decided in Seke v. Commonwealth, 24 Va. App. ___, ___ S.E.2d ___

(1997).   In Seke, we said:
           We hold that the phrase, "intent to . . .
           distribute" in both Code § 18.2-248 and
           § 18.2-248.01 contains no geographic
           limitation and that the Commonwealth is not
           required to prove the place where a defendant
           intends to distribute illegal substances in
           order to obtain a conviction under either
           code section. This conclusion is consistent
           with the plain meaning of both statutes. The
           language of both Code § 18.2-248 and Code
           § 18.2-248.01 contains no express
           geographical limitation applicable to the
           intent element. The plain and obvious
           meaning of both statutes is to prohibit the
           possession or transportation of illegal
           substances in Virginia by a person whose
           intent is to distribute them anywhere.

Id. at ___, ___ S.E.2d at ___.

     Applying that analysis to the facts and circumstances in

this case, we affirm the defendant's conviction.

                                                           Affirmed.




                                 3